Name: Council Regulation (EU) 2017/1325 of 17 July 2017 amending Regulation (EU) 2016/44 concerning restrictive measures in view of the situation in Libya
 Type: Regulation
 Subject Matter: maritime and inland waterway transport;  international affairs;  tariff policy;  Africa;  criminal law;  international trade
 Date Published: nan

 18.7.2017 EN Official Journal of the European Union L 185/16 COUNCIL REGULATION (EU) 2017/1325 of 17 July 2017 amending Regulation (EU) 2016/44 concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision (CFSP) 2015/1333 of 31 July 2015 concerning restrictive measures in view of the situation in Libya, and repealing Decision 2011/137/CFSP (1), Having regard to Council Regulation (EU) 2016/44 of 18 January 2016 concerning restrictive measures in view of the situation in Libya and repealing Regulation (EU) No 204/2011 (2), Whereas: (1) On 6 February 2017, the Council noted that the smuggling of migrants and trafficking of human beings contributes to destabilising the political and security situation in Libya. (2) On 17 July 2017, the Council adopted Decision (CFSP) 2017/1338 (3), which applies export restrictions on certain goods to Libya which may be used for smuggling migrants and trafficking in human beings. (3) Regulatory action at the level of the Union is necessary in order to implement the measures, in particular with a view to ensuring their uniform application by economic operators in all Member States. (4) Regulation (EU) 2016/44 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) 2016/44 is amended as follows: (1) the following Article is inserted: Article 2a 1. Prior authorisation shall be required for: (a) the sale, supply, transfer or export, directly or indirectly, of the goods set out in Annex VII, whether or not originating in the Union, to any person, entity or body in Libya or for use in Libya; (b) the provision of technical assistance or brokering services related to goods set out in Annex VII or related to the provision, manufacture, maintenance and use of such goods, directly or indirectly, to any person, entity or body in Libya or for use in Libya; (c) the provision of financing or financial assistance related to goods set out in Annex VII, including in particular grants, loans and export credit insurance for any sale, supply, transfer or export of such items, or for any provision of related technical assistance or brokering services, directly or indirectly, to any person, entity or body in Libya or for use in Libya. 2. Annex VII shall include the items which could be used for the smuggling of migrants and trafficking in human beings. 3. Paragraph 1 shall not apply to the sale, supply, transfer or export, directly or indirectly, of goods set out in Annex VII, as well as the provision of technical assistance, brokering services, financing or financial assistance related to those goods by authorities of Member States to the Libyan government. 4. The competent authority concerned shall not grant authorisation referred to in paragraph 1 when there are reasonable grounds to believe that the goods would be used for the purpose of smuggling of migrants and trafficking in human beings. 5. Where a competent authority listed in Annex IV refuses to grant authorisation, or annuls, suspends, substantively modifies or revokes authorisation in accordance with this Article, the Member State concerned shall notify the other Member States and the Commission thereof and share the relevant information with them.; (2) in Article 20, the following point is inserted: (c) amend Annex VII in order to refine or adapt the list of goods included which could be used for smuggling of migrants and trafficking in human beings or to update the nomenclature codes from the Combined Nomenclature as set out in Annex I to Regulation (EEC) No 2658/87.. Article 2 The text set out in the Annex to this Regulation shall be inserted as Annex VII to Regulation (EU) 2016/44. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 July 2017. For the Council The President F. MOGHERINI (1) OJ L 206, 1.8.2015, p. 34. (2) OJ L 12, 19.1.2016, p. 1. (3) Council Decision (CFSP) 2017/1338 of 17 July 2017 amending Decision (CFSP) 2015/1333 concerning restrictive measures in view of the situation in Libya (see page 49 of this Official Journal). ANNEX ANNEX VII Items which could be used for smuggling of migrants and trafficking in human beings as referred to in Article 2a EXPLANATORY NOTE The nomenclature codes are taken from the Combined Nomenclature (CN) as defined in Article 1(2) of Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff and are set out in Annex I thereto, which are valid at the time of publication of this Regulation and mutatis mutandis as amended by subsequent legislation. CN Code Description 8407 21 outboard motors for marine propulsion (spark ignition) Ex 8408 10 outboard motors for marine propulsion (compression ignition) Ex 8501 31 Electrical outboard motors for marine propulsion, of an output not exceeding 750 W Ex 8501 32 Electrical outboard motors for marine propulsion, of an output exceeding 750 W but not exceeding 75 kW Ex 8903 10 inflatable vessels, for pleasure or sports Ex 8903 99 outboard motor boats .